Citation Nr: 9926954	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for a 
total rating for compensation based on individual 
unemployability due to a service-connected disability.  The 
veteran filed a timely appeal to this adverse determination.

When this matter was previously before the Board in June 
1996, and again in March 1997, it was remanded to the RO for 
further development, which has been accomplished.  The case 
is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran is service connected for myofascial pain 
syndrome of the low back and left leg, rated at 60 percent 
disabling.

3.  The veteran's service-connected disability precludes him 
from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

A total rating for compensation based on individual 
unemployability due to a service-connected disability is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 4.16(a), 4.18, 4.19 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has a single service-connected 
disability, that disability must be rated as 60 percent 
disabling or more before a total rating may be assigned.  38 
C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, in claims for a total rating 
based on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, the veteran has been awarded a 60 percent 
disability rating for his single service-connected disorder, 
thus meeting the statutory threshold, and thus consideration 
of entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability is warranted. 

In analyzing the veteran's claim, the Board observes that the 
veteran has asserted that he suffers from disabilities of the 
neck and left arm and hand, to include pain, numbness, and 
fatigue, which he asserts are related to his service-
connected myofascial pain syndrome of the low back and left 
lower extremity.  He has also maintained that he suffers from 
a cardiovascular problem as a result of the stress caused by 
his service-connected disorder.  Therefore, in its March 1997 
remand, the Board instructed the RO to schedule the veteran 
for an orthopedic examination to "determine whether the 
veteran suffers from neck and/or left upper extremity 
disabilities as a result of his service-connected myofascial 
pain syndrome," or, if not, "whether the veteran's service-
connected myofascial pain syndrome has aggravated those 
disabilities."  In addition, the RO was instructed to 
schedule the veteran for a cardiovascular examination to 
determine "whether the veteran suffers from hypertension or 
any other cardiovascular disease, and, if so, whether any is 
either in whole, or in part, attributable to the veteran's 
service-connected myofascial pain syndrome of the left lower 
extremity and low back."

In response, the veteran underwent the requested examinations 
in June 1997.  Examinations of the veteran's neck, spine, and 
joints noted the presence of myofascial pain syndrome of the 
neck and left arm, with C6 radiculopathy secondary to 
foraminal stenosis.  Cardiovascular examinations found no 
cardiac condition, no disorder of the arteries or veins, and 
normal blood pressure.

However, as the examiners did not comment on the etiology of 
the veteran's neck and left upper extremity problems, the 
veteran underwent a subsequent VA spine examination in 
January 1999.  Following this examination, the examiner 
diagnosed degenerative arthritis and disc disease of the 
cervical spine  with resultant radiculopathy of the left 
upper extremity.  However, he opined that "the myofascial 
syndrome involving the neck and left upper extremity is 
totally independent of the problem involving his back and 
left lower extremity and is not aggravated by his back 
problem."  He also noted that there was no evidence of 
active heart disease, and that the veteran's blood pressure 
was normal.

The Board thus finds that the evidence indicates that the 
disorders of the veteran's neck and left arm are not 
etiologically related to, or aggravated by, his service-
connected disorder, and that there is no evidence that he 
suffers from a current cardiovascular disorder.  Furthermore, 
in a rating decision dated in January 1999, the RO denied the 
veteran's claims for service connection for a neck disorder, 
a left upper extremity disorder, and hypertension, all as 
secondary to his service connected myofascial pain syndrome 
of the low back and left lower extremity.  Thus, since only 
service-connected disorders may be considered in assessing 
entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability, the Board shall restrict its analysis to the 
effect on the veteran's employability caused solely by his 
myofascial pain syndrome of the low back and left lower 
extremity.

A review of the veteran's service medical records indicates 
that in March 1989, a Physical Evaluation Board found the 
veteran to be medically unfit for duty due to myofascial pain 
syndrome manifested by low back pain, and recommended 
separation from service on that basis.  The Board notes that 
in 1987, 1988, and 1989, the veteran was seen on numerous 
occasions by medical professionals in service for complaints 
of severe low back pain with severe sciatica.  Results of a 
magnetic resonance imaging (MRI) in August 1988 showed disc 
herniation at L5-S1.  In addition, these reports show 
complaints of left lower extremity problems, including pain, 
numbness, and giving way, beginning in approximately October 
1988.  

In a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, the veteran stated 
that he last worked full-time in August 1988, several months 
prior to discharge from service.  He indicated that after 
service, he worked temporarily as a cashier for White Hen 
Pantry in October 1989, and in a personnel pool temporary 
service in November 1989.  In his February 1994 hearing 
before an RO hearing officer, he testified that when he first 
got out of service in May 1989, he tried working at a company 
cleaning out machines, but he had to stop working there after 
3 weeks due to back pain caused by bending so much.  He 
stated that he was hospitalized for his back pain following 
this job.  He stated that he then worked at White Hen Pantry 
as a cashier, but was fired after a month due to frequent 
absences due to back pain.  He reported that he then tried to 
work for a temporary service, but that did not work out 
because it required taking paper from one place to another, 
which necessitated frequent sitting and standing which hurt 
his back.  He stated that he was again hospitalized after 
this job for back pain.

In support of these assertions, the veteran has submitted 
several statements from former employers, soldiers, friends 
and relatives, all of which describe the veteran as having 
experienced disabling back pain since the time of an injury 
in service.  For example, the claims file contains a 
statement dated in January 1994 from the veteran's employer 
from 1987 to 1988.  She stated that during the time the 
veteran worked for her, she "realized that he had a serious 
problem with his back."  She noted that "[the veteran's] 
medical condition adversely impacted his ability to perform 
his duties, in that, he was frequently absent from duty by 
either, [being] on sick call or [being out] for long periods 
of convalescent leave which limited his availability for 
work."  She also noted that the veteran could not drive 
himself in his condition, and frequently relied on other 
soldiers "to take him home, because he would be in too much 
pain to remain at work."

Also submitted was a statement dated in December 1993 from a 
fellow soldier who was stationed with the veteran and worked 
with the veteran in 1988 and 1989.  She indicated that that 
the veteran experienced great back pain in June or July 1988 
while participating in physical training.  She stated that 
the veteran was treated by military physicians, and then 
transferred to the Walter Reed Hospital for further 
evaluation.  She observed that "[d]uring this time he was 
unable to get out of bed or tie his shoes.  At times he would 
be unable to sit and do his work because of the pain.  
Sometimes his supervisor would send him home because of the 
pain."  She also noted that sometimes other people would 
have to drive him to his doctor's appointments because he was 
unable to drive himself.

Also relevant is an undated statement from the veteran's 
sister-in-law.  In this statement, she observed that the 
veteran's left leg was almost useless, to the point where he 
sometimes had to help his leg move or drag it along.  She 
stated that she helped prepared meals for the veteran and his 
two daughters every day and cleaned his house because of his 
impairment.

Other statements all indicated that the veteran was 
significantly impaired by his "constant pain," and noted 
that he used a cane, walked with a limp, and was prone to 
collapsing and falling due to the muscle spasms in his low 
back and left leg.  One statement indicated that the veteran 
was always in pain while sitting, and could only get relief 
when he laid in a prone position.  The Board notes, 
incidentally, that the veteran himself has also stated that 
he is in constant pain when sitting or standing, and at the 
time of a January 1999 VA spine examination he stated that he 
tried to lay down and assume the fetal position 
"approximately 95% of a normal day" to seek relief from his 
back pain.

The veteran's claims file also contains extensive medical 
evidence, including VA outpatient treatment notes and 
examination reports from August 1989 to January 1999.  Of 
particular note is a VA neurology clinic report dated in 
December 1990, at which time the veteran complained of 
aching, constant pain in the low back, with shooting pains 
down the left leg.  It was noted that the veteran used a cane 
to ambulate.  The examiner also reported that the veteran 
"does not work secondary to inability to stand or sit for 
long periods of time."  The examiner noted that a review of 
previous treatment notes showed that an EMG conducted in June 
1990 was consistent with L5 radiculopathy, and that a MRI in 
October 1990 showed a mild posterior bulge of the disc at L4-
L5 and L5-S1.  Following an examination, the examiner 
diagnosed low back pain with L5 radiculopathy, progressively 
getting worse, unable to ambulate normally secondary to pain.  
It was noted that the pain was not relieved by pain 
medications.

In addition, the Board notes that the most recent VA 
examination showed significant impairment in the veteran's 
functioning due to his myofascial pain syndrome.  At the time 
of examination in January 1999, the examiner noted a very 
limited range of lumbosacral spine motion with 10 degrees 
anterior flexion, no extension, and 20 degrees lateral 
flexion to the right and left.  There was positive left 
sciatic notch Tinel sign, and pain radiation in the left 
lower extremity in all muscle groups.  Left foot reflexes 
were weaker than the rest of the muscles, in the range of 4-
/5.  He had loss of sensation to pain in a non-dermatomal 
pedal in the left lower extremity, with a greatly antalgic 
gait on the left.  He used a cane for support, and exhibited 
much pain behavior on ambulation and on arising from the 
examining bed.  The examiner diagnosed left sciatic thigh 
pain, chronic, with weakness of the left foot, and 
superimposed excessive pain behavior in function and 
features.  The examiner further noted that the veteran's 
ability to bend, stoop and climb were all restricted to only 
occasional.  The examiner also opined that the veteran could 
walk for distances of up to 100 feet without a cane, but for 
distances greater than 100 feet, he would probably need a 
cane for support.  

The veteran also underwent a VA spine examination in January 
1999.  At that time, the veteran complained that he 
experienced continuous sharp pain in his low back which 
radiated down the lateral aspect of his left thigh to the 
anterior leg and to the top of his foot and great toe.  The 
veteran stated that he had decreased sensation and severe 
weakness in the left leg, which caused his leg to 
occasionally give out.  The veteran stated that this happened 
on average once per day, and lasted for 5 to 10 minutes at a 
time.  He stated that the pain was made worse by walking 50 
feet, standing for any length of time, sitting for 5 minutes 
or more, or climbing 4 stairs or more.  He reported that he 
could not do any significant lifting and that he had a severe 
decrease in the range of low back motion.  The examiner noted 
that previous MRIs, EMGs and myelograms were consistent with 
radiculopathy and bulging of the L4-L5 disc.  

On examination, the veteran had positive straight leg raising 
of the left lower extremity, and diminished motor strength at 
4.5/5.  There was a decrease in pain and temperature and 
light tough that was maximal over the anterior aspect of the 
extremity but which involved essentially the entire left 
lower extremity below the groin.  There was absent deep 
tendon reflex in the left ankle.  Examination of the low back 
revealed moderate paraspinal tenderness and moderate 
paraspinal spasm.  His lumbar spine motion was diminished, 
and was limited by pain.  The examiner diagnosed degenerative 
arthritis and disc disease of the lumbosacral spine with 
symptoms of radiculopathy.

The Board thus finds that, when viewed as a whole, the 
evidence in this case, both medical and lay, indicates that 
the veteran is indeed unemployable due to his service-
connected myofascial pain syndrome of the low back and left 
lower extremity.  While the veteran's neck and left upper 
extremity disorders clearly impact his functioning, the Board 
is persuaded by the evidence detailed above that his low back 
and left lower extremity pain, numbness, and weakness, 
standing alone, are sufficient to render him unable to work.  
This conclusion is supported by the fact that the statements 
from former employers and co-workers regarding his work 
problems referred to his limitations in the late 1980's, 
several years prior to the time when the veteran has stated 
he began experiencing neck and left arm problems.  
Furthermore, the veteran last worked and filed his 
application for a total rating for compensation based on 
individual unemployability due to a service-connected 
disability several years before his neck and left arm became 
problematic.  Finally, the principal reasons the veteran 
appears to be unable to work concern his inability to sit, 
stand, or walk for any appreciable period without pain, and 
his need to frequently lie down in a fetal position to 
relieve his pain, all of which are unrelated to his neck and 
left arm problems.  

Therefore, the Board finds that a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is warranted in this case.


ORDER

The veteran's claim for a total rating for compensation based 
on individual unemployability due to a service-connected 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

